UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7567


THOMAS F. ALSTON,

                Plaintiff – Appellant,

          v.

JOHN DOE; BOBBY SHEARIN, Warden; K. HILL-PEAY, Doc. Hq.
Arp/IGP Coordinator; J. MICHAEL STOUFFER, Commissioner,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-02273-RDB).


Submitted:   January 18, 2011              Decided:   January 28, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas F. Alston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas    Alston    seeks   to   appeal   the   district   court’s

order    dismissing    his    42   U.S.C.    § 1983   (2006)   complaint   for

failure to state a claim.            We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on August 24, 2010.          The notice of appeal was filed on October

10, 2010. *     Because Alston failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.              We dispense with oral argument

because the facts and legal contentions are adequately presented




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date if could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                        2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3